Seas Se Reel ets pee ett en

 

 

 

 

 

"Case 4:13-cv-01226-MWB Document 322. Filed 05/06/19 -Page1of11°

‘UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

Snider, . ee : Civil No. 4:13-CV-1226
Oo FILED | : Gudge Mattliew Brann)
¥. SCRANTON _ 2 (Chief Magistrate Stisan Schwab)
MAY 0 6. 2019 7 Oo
Corbett, et al. PER. Dwvwo | > Complaint filed May 3, 2013,
DEPUTY CLERK _: JURY TRIAL DEMANDED

PLAINTIFF'S MOTION FOR RELIEF FROM FINAL.
JUDGEMENT UNDER FED.R.CIV.P. 60

_ Honorable Court:

_ Plaintiff Joel Snider, pro Se, respectfully moves this court for relief from the final order of
Apr. 27, 2019, under Fed. R.Civ. 60 for the following reasons:

1. Mr. Snider has a mental health disability. During the time he needed to pursue his legal
claims, he was incapacitated due to his disability. Mr. Snider respectfully submits that this court
failed to make an inquiry under Fed.R.Civ.P. 17 and did not appoint a guardian ad litem to pro-
tect Mr. Snider or his legal interests, Consequently, Mr. Snider was unable to have any meaning-

ful opportunity to pursue his claims. |

 

 

 

 
 

 

 

Case 4:13-cv-01236 MWB Document 322° Fed OS 08/1O Page Tort

2. Accordingly, Mr. Snider submits this court should not have reached the merits of any
pleadings or matters in this case prior to the entry of appearance of Attorney Morgan-Kurtz.
3. Due to repeated and intense abuse and obstruction by Prison officials during the time
Mr. Snider needed to pursue his claims, he was impeded from any meaningful Opportunity to
pursue his claims.
4. During the time Mr. Snider needed to pursue his claims, he was completely unfamiliar
__ with civil law, federal procedure, the claims which could be made under 42 U'S.C. §§ 1983,
1985, 12132 & 12203, and 29. US.C. § 794. He was completely unfamiliar with how to perform
legal research. Consquegently, Mr. Snider was impeded from any meaningful opportunity to pur-
sue his claims. .

5. During the time Mr. Snider needed to pursue his claims, prison officials blatantly refus-
ed to ensure his meaningful access to court, and attempted to cover-up his need for legal assist-
ance. Consquegeritly, Mr. Snider was impeded from any meaningful opportunity to pursue his
claims. | .

6. During the time Mr. Snider needed to pursue his claims, prison officials refused to

‘make reasonable accommodations for his mental health disability and discriminated against him
by reason of disability, including isolating him for Jong periods of time. Consquegently, Mr. Sni-
_ der was impeded from any meaningful opportunity to pursue his claims. . |
'~ 7. Union County ("Union") and Warden Doug Shaffer, by and through their counsel Rob-
in Read, Esq. fraudulently misrepresented to this court and to Mr. Snider that Warden Doug .
Shaffer was not personally involved in contracting with Snyder County Prison ("SCP"), Clinton
County Correctional Facility ("CCCF"), and the Pennsylvania Dep't of Corrections ("PA DOC")

to house Mr. Snider in their facilities while in Union's custody, that Warden Shaffer was not per-

2

 
. . “ 11
Case 4:13-cv-01226-MWB: Document 322 Filed 05/06/19 Page 3 of

 

arts 1,47 se tan wea rer seine ser
3 ‘ IE

ae

Shaffer was not personally involved in the retaliatory transfer of Mr. Snider from CCCF to the

PA DOC Occurring on May 7, 2013.

 

. 9. Mr. Snider is gratefil for the representation of Attomey Morgan-Kurtz and of Pennsyi-
Vania Institutional Law Project. He is grateful for the appointment of counsel provided by this
court. Notwithstanding, Attomey Morgan-Kurtz chose which claims to pursue in this case after
her entry of appearance. Whea Mr. Snider objected to the limited scope of her representation and

ended complaint. Consquegently, Mr. Snider was impeded from any Meaningful opportunity to

pursue his claims other than the claims Attorney Morgan-Kurtz chose to pursue.!

10. For the above reasons, and under the Provisions of Fed.R.Civ.P. 60, Mr. Snider |

 

; ’ On July 17,2018 Mr Snider and CCCF defendants agreed to settle only the claims raised in the
Sot Second Amended Complaint (ECF No. 222) against them. This agreement did not include

 
Case 4:13-cv-01226-MWB: Document 322 Filed 05/06/19 Page 4 of 11 |

ot

 

should be granted relief from the final judgement entered on Mar. 27, 2019 in this case, regard-

ing:

(a) The dismissal (ECF No. 20) of the original complaint (ECF No. 1) and of
the supplementary complaint (ECF Nos. 12-13); ,

(6) The dismissal (ECF No. 65 & 72) of the motion (ECF No. 59) to preserve.
elements of the original complaint, and of Warden Doug Shaffer from the
case: .

() The dismissal (ECF Nos. 141 & 174) of the motions (ECF Nos. 97-98 &
110) for leave to amend and the proposed amendments (ECF Nos. 99, 103,
110);

(@) The dismissal (ECF No. 212) of the motion (ECF Nos. 182-183) for leave
to amend along with the Proposed amendments (Id), and of the motion to
bifurcate the case (ECF Nos. 184-185);

(2) The "dismissal"? of CCCF defendants for the retaliation claims in the First
Amended Complaint, including the retaliatory transfer to PA DOC. These
defendants and the claim were accepted by tlie court (ECF Nos. 62-66) and

Rot actually dismissed by the court, but were not placed onto the Second
Amended Complaint, by choice of Attomey Morgan-Kurtz.
11. According to M.D. LCVR 7.5, Mr. Snider will file a brief in support of this motion
within fourteen (14) days.
' WHEREFORE, Plaintiff Joe] Snider respectfully moves this court to grant relef from
final judgement under Fed R Civ-P. 60.

   

Date: Apr. 24, 2019

 

Sisife/
‘KZ812

PO Box 1000
Houtzdale, PA 16698

eae mont nenampmnepegat?

 

 

 

Kabwrenars

 

 

 
 

 

Case 4:13-cv-01226-MWB Document 322 Filed 05/06/19 Page 5 of 11

VERIFICATION

I certify that the matters alleged herein are true and correct to the’
best of: ay knowledge, information and belief, under penalty of perjury.
Statements herein are made subject to the penalties of 18 Pa. C.S. § 4904,

relating to unsworn falsification to authorities.

“Date: Apr. 24, 2019 -

 

 

KZ8124

‘SCL - * Hotitadate
PO Box 1000:
Houtzdale, PA 16698.
 

 

John Ninosky, Esq.
1

E 4 — . Robert Mix, Esq.

Corporate Ctr. Drive “U5 EL High Strese
Suite 201 Lockdrawer 17¢
Caapy Hill, FA 17017

Balivfunte, PA 16823

I certify thst the matters alleged herein are true amd correct to the
best cf ay inovledge, infomation and oelief
Statenént

 

 

Houtzdele,’ PA 16698

 

 
 

 

Case 4:13-cv-01226-MWB_ Document 322 Filed 05/06/19 Page 7 of 11

 

 

 

| , PESLARATION REGARDING FILING DATE SE
I certify t that ¢ on this day I placed this “Plaintiff 's Motion For Relief
| From Final Judgenent Under Fed.R. Civ.P. . 60" into the prison mailbox at Scr -
Houtzdale’ to be mailed U.S. first Class to the a S. Listrict Court for the
Middle District of Pennsylvania, Fostage will be deducted fron my inmate -
account. _ Aecording to Prisoner" s Hat Ibox Rule, this document is to be consid
ered "ES Ted" on ‘this day. See Houston Ve. Lack, 487 U.S. 266, 273-76 (1988);
Commonwealth v. Castro, 766 A.2d 1259 (Pa, Super. 2001). .

   

I certify that the. matters alleged herein are true and correct to the -
best of: my. inoviedge, information and belief, under penallty- of Perjury.
7 Statenents hozeia are made’ Subject to the penalties of 18 Pa. C.S. § 4904,

 
  

relating to imsvorn falsification to authorities.

 

te: Apr. omg

 

’ . ania. C
_ Joel Snifer ‘
a An co - K28124

a _ SGI ~ Houtzdale
73 , ' Houtzdale, PA 16658
(po, t
* fe *

yy

 
 

‘
.

Case 4:13-cv-01226-MWB Document 322 Filed 05/06/19 Page 8 of 11

 

 

 

DC-138A
sallro MMONWEALTH OF PENNSYLVANIA
CAS H D ARTMENT OF CORRECTIONS
SLIP

5 18

 

 

1. REQUISITIONING INMATE

 

 

 

 

 

 

OC NUMBER ae ee T) eS ‘LOCATION DATE io
t sme!
£28/0Y Sat ELT |y-a¥
2. ITEMS TO BE CHARGES TO MY ACCOUNT

 

fo xX iY g

v

 

post ay hy Shi Cue fe:

Cleré of lat
-S- Distict
in ‘dle. Uistret “PA

Sera fe, “Oh (asol
bo
0

(

 

; a 4
5. B INESS OFFICE’S SPACE

 

“FICIAL APPROVAL

Uwrre Copy

 

 

CHARGE ENTERED DATE

 

 

$

 

 

BOOKKEEPER

 

 
§

Case 4:13-cv-01226-MWB Document 322 Filed 05/06/19 Page 9 of 11

 

   

 

 

 

DC-138A _
}allroo>
COMMONWEALTH OF PENNSYLVANIA
CASH , 5 1RaPA MENT OF CORRECTIONS
SLIP
pal #9
1. REQUISITIONING INMATE
DOC NUMBE NAME (PRINT) LOCATION DATE.
EBOlY lotr M “dum SAYT | ¥-Z2¢7

 

 

 

 

2. ITEMS TO BE CHARGED TO MY ACCOUNT

 

| [Patan Lr | Cfark eu lupe’

ola Nasty Ese,
[oo Corporate Oe. Opie
Quite pho
cap itl, pA (7all
lS,
fF

VY

 

 

 

: SRE SES _ 4. OFFICIAL APPROVAL
Thar (py
~J

5. BUSINESS OFFICE’S SPACE

 

_ CHARGE ENTERED. DATE BOOKKEEPER

$

 

 

 

 

 
 

11
| 6/19 Page 10 of
{322 Filed 05/0
o - 6-MWB Documen ;
* Case 4:13-cv-01226-M .

DC-138A

 

    
  
  
 
    

og QMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF CORRECTIONS

 

 

 

  

{1. REQUISITIONING INM¥
DOC NUMBER | NAME (PRI T)

ZO/3Y hi det | ‘AX P2419
T

\at td
_2. ITEMS TOB CHARGED To MY ACCOUN

 

 

 

 

 

 

 

en)

Dos tape er Slave ene lsfa:
/ Abert My, CSE.
1S ©. Uegh Street

Dy A (GPRR
Bollebute, pre

 

 

 

 

 

 

 

4. OFFICIAL Lee

Tumate |
ee ee

BOOKKEEPER

—__|

 

 

 

 

 

 
 

Case 4:13-cv-01226-MWB Document 322 Filed 05/06/19 Page 11 of 11
“Soel Snider LZza lay
861 — Hactodsle
| Pe Rox / 00 7 |
Hactedsle, PA ( ele (§-(e0

RECEIVER,
“nN ve L lecl ot Couet
moe U.%. Distrret Cow
Meddle Disderet of f
PO Soy (1 6
Seranton, PA (OS

/ey oe es
